Exhibit 10.01

[logo.jpg]

July 30, 2008

Allen Partners
7700 Congress Avenue, Suite 3207
Boca Raton, FL 33487

Ladies and Gentlemen:

This letter is being delivered to you in connection with the Placement Agency
Agreement (the “Placement Agency Agreement”) between Beacon Enterprise Solutions
Group, Inc., a Nevada corporation (the “Company”) and Allen Partners (“Allen
Partners”) relating to the private offering of up to 3,750,000 units
($3,000,000), with each unit (a “Unit”) being offered and sold at $0.80 per
Unit. Each Unit shall consist of (i) I share of the Company’s common stock,
$0.001 par value (“Common Stock”) per share (each, a “Share” and collectively,
the “Shares”) and (ii) warrants (each, a “Warrant” and collectively, the
“Warrants”) to purchase 0.50 shares of Common Stock (the “Warrant Shares”) at an
initial exercise price equal to $1.00 per share. The Units are being offered to
“accredited investors” as such term is defined in Regulation D promulgated under
the Securities Act of 1933, as amended, pursuant to the Private Placement
Memorandum dated July 25, 2008, as the same may be supplemented from time to
time (the “Memorandum”).

As a condition of the consummation of the Offering, the undersigned hereby
agrees that the undersigned or its assigns will not, without the prior consent
of Allen Partners, which consent shall not be unreasonably withheld, during the
period beginning as of the date hereof and ending upon the earlier of (i) 90
days following the effectiveness of the initial resale registration statement
that is filed pursuant to the Registration Rights Agreement and (ii) 270 days
from the Final Closing (l) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of common
stock of the Company held by the undersigned (the “Common Stock”) or any
securities convertible into or exercisable or exchangeable for Common Stock or;
(2) enter into any swap, option, future, forward or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock or any securities of the Company which are substantially
similar to the Common Stock. The foregoing shall not restrict transfers to (i) a
trust for the benefit of the undersigned or to any immediate family member of
the undersigned (spouse, father, mother, sister, brother, son, daughter,
grandson and/or granddaughter) or a trust for the benefit of any such person,
but in each case only if, prior to any transfer, the proposed transferee
delivers its irrevocable proxy to the undersigned granting the undersigned
exclusive voting rights with respect to the shares to be transferred or (ii) a
corporation or other entity controlled by the undersigned.

In addition, the undersigned hereby agrees to consult with Allen Partners with
regard to any private sales the undersigned may wish to consummate while this
agreement is in


 

   

--------------------------------------------------------------------------------

effect and, provided that Allen Partners consents to a proposed private sale
(such consent not to be unreasonable withheld), the undersigned will offer Allen
Partners the exclusive opportunity to purchase or sell such securities on terms
at least as favorable to the undersigned as they can secure elsewhere. If Allen
Partners fails to accept in writing any such proposal for sale by the
undersigned within three (3) business days after receipt of a notice containing
such proposal and provided that Allen Partners has consented to such proposed
sale, then Allen Partners shall have no claim or right with respect to any such
sales contained in any such notice. If, thereafter, such proposal is modified in
any material respect, the undersigned shall adopt the same procedure as with
respect to the original proposal.

   

Yours very truly,

      /s/ Bruce Widener

--------------------------------------------------------------------------------

 

Bruce Widener
15312 Champion Lakes Place
Louisville, KY 40245

 


 

   

--------------------------------------------------------------------------------